Citation Nr: 1019073	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, including, but not limited to, gastroesophageal 
reflux disease (GERD), irritable bowel syndrome (IBS) or a 
hiatal hernia, to include as secondary to PTSD.  

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to PTSD or diabetes 
mellitus.  

4.  Entitlement to service connection for a bilateral foot 
disorder, to include flat feet.  

5.  Entitlement to service connection for tinnitus.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a laceration to the left thumb.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran has claimed entitlement to service connection for 
a number of gastrointestinal (GI) symptoms that have been 
treated as different claims.  However, the Veteran was clear 
in his February 2008 claim that he was seeking service 
connection for GI symptomatology in general, and not any one 
specific disability.  See Brokowski v. Shinseki, 23 Vet. App. 
79 (2009) (citing Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(noting that a claimant may identify the benefit sought by 
referring to a body part or system or by describing symptoms 
of the disability).  As such, the issue has been restated on 
the title page of this decision.  

The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD or diabetes mellitus, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep impairment, 
hypervigilance, diminished interest in activities, 
irritability, some degree of occupational and social 
impairment, and diminished interest in activities; it is not 
manifested by occupational and social impairment with reduced 
reliability and productivity, flattened affect, impaired 
speech, panic attacks, difficulty in understanding complex 
commands, impaired memory, impaired judgment, impaired 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The Veteran does not suffer from a gastrointestinal 
disorder that manifest during, or as a result of, active 
military service, nor does he have such a disorder that is 
secondary to his service-connected PTSD.  

3.  The Veteran does not suffer from a bilateral foot 
disorder that manifested during, or as a result of, active 
military service.  

4.  The Veteran's tinnitus did not manifest during, or as a 
result of, active military service.  

5.  The RO's March 2004 decision denying the Veteran's claim 
of entitlement to service connection for the residuals of a 
left thumb laceration was not appealed, and is therefore 
final.  

6.  Evidence received since the March 2004 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left thumb 
laceration and does not raise a reasonable possibility of 
substantiating the claim.  





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (1996); Diagnostic Code 
9411 (2009).

2.  The criteria for establishing entitlement to a 
gastrointestinal disorder, to include as secondary to PTSD, 
have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for establishing entitlement to service 
connection for a bilateral foot disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

5.  The March 2004 rating decision denying service connection 
for the residuals of a left thumb laceration is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2009).

6.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for the 
residuals of a left thumb laceration remains closed.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the Veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter 
informed the Veteran as to why his claim of entitlement to 
service connection for a left thumb laceration was previously 
denied, and the letter also provided the Veteran with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned).  See Dingess/Hartman, 19 
Vet. App. at 484.  Finally, the letter informed the Veteran 
of the need to demonstrate a worsening of his service-
connected PTSD, as well as the impact of the condition and 
symptoms on his employment.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2008, and VA has obtained these records 
as well as copies of private medical records identified by 
the Veteran.  The Board recognizes that the Veteran has not 
been provided with a more recent VA examination.  However, 
the Veteran has not submitted any evidence, or any 
correspondence, suggesting that his disabilities have 
increased in severity since the April 2008 VA examination.  
New VA examination is necessary if there is a need to verify 
the current severity of a disability.  38 C.F.R. § 3.327(a).   
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  






	(CONTINUED ON NEXT PAGE)
I.  Increased Disability Evaluation for PTSD

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his service-connected 
PTSD.  For historical purposes, the Veteran was granted 
service connection for PTSD in a March 2004 rating decision.  
A 10 percent disability rating was assigned under Diagnostic 
Code 9411, effective as of October 14, 2003.  VA received the 
Veteran's claim for an increased disability rating in 
February 2008, and the RO subsequently increased the 
Veteran's disability rating to 30 percent in a May 2008 
rating decision, effective as of February 8, 2008.  The 
Veteran appealed this decision to the Board in September 
2008, contending that he was entitled to a disability rating 
in excess of 30 percent.  

The Veteran was afforded a VA examination for his PTSD in 
April 2008.  It was noted that the Veteran was not receiving 
any psychiatric treatment for his PTSD at this time.  The 
Veteran reported being married to his wife for 37 years and 
having three children.  He also reported having relationships 
with his family and friends.  The Veteran indicated that his 
PTSD made it difficult to fall asleep and stay asleep.  There 
was no history of suicidal attempts or thoughts, homicidal 
thoughts, violence or assaultiveness, and the examiner 
concluded that the Veteran had good impulse control.  At the 
time of examination, the Veteran was clean and neatly 
groomed, and it was noted that he could maintain minimum 
personal hygiene.  He also had spontaneous, clear and 
coherent speech.  His affect was deemed to be appropriate and 
he was found to be intact to person, time and place.  The 
Veteran's thought processes and content were found to be 
unremarkable and the Veteran did not suffer from delusions or 
hallucinations.  The Veteran's judgment and insight were 
intact, his behavior was appropriate, and he did not have 
obsessive or ritualistic behavior.  There was also no history 
of panic attacks.  

The examiner diagnosed the Veteran with PTSD.  The examiner 
concluded that the Veteran's PTSD did not cause impairment 
with his activities of daily living or impairment of memory.  
The examiner described the Veteran's PTSD symptomatology as 
"moderate" and assigned a GAF score of 58.  The Veteran was 
noted to currently be employed full-time and the examiner 
concluded that his PTSD did not result in occupational and 
social impairment with reduced reliability and productivity, 
or, total occupational and social impairment.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for his PTSD.  As already noted, a higher 
disability rating of 50 percent is warranted when there is 
evidence of symptomatology that is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The April 2008 VA examiner concluded that the Veteran did not 
suffer from occupational and social impairment with reduced 
reliability and productivity as a result of his PTSD.  In 
addition, the Veteran's affect was found to be appropriate.  
The Veteran's speech was normal and he did not suffer from 
panic attacks.  There was also no evidence of difficulty in 
understanding complex commands or impairment of memory.  The 
Veteran's judgment and insight were intact.  The Veteran was 
also noted to be jovial and outgoing, suggesting that he did 
not have a depressed mood at the time of examination.  The 
examiner also indicated that the Veteran had a relationship 
with family and friends, indicating that he did not have 
difficulty in establishing and maintaining effective social 
relationships.  Finally, the examiner concluded that the 
Veteran had no impairment in his activities of daily living 
due to his PTSD, and that a GAF score of 58 was appropriate, 
which is illustrative of more moderate symptomatology.  The 
preponderance of the evidence, therefore, demonstrates that 
the Veteran has not met the criteria necessary for a higher 
disability rating of 50 percent.  

The Board recognizes that a Veteran need not exhibit "all, 
most, or even some" of the symptoms enumerated in the 
General Rating Formula for Mental Disorders to warrant the 
assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Rather, the criteria ("such symptoms 
as") provides guidance as to the severity of symptoms 
contemplated for each rating in addition to permitting 
consideration of other symptoms particular to the Veteran.  
Id.  Nonetheless, as outlined above, the evidence in this 
case demonstrates that the Veteran does not suffer from 
symptomatology that is similar to that outlined in the 
General Rating Formula for a 50 percent disability rating.  
Rather, the Veteran suffers from symptoms such as sleep 
impairment and diminished interest in activities, which are 
more appropriately represented by the currently assigned 30 
percent rating.  

The Board recognizes that the Veteran believes he is entitled 
to a higher disability rating for his PTSD.  However, the 
Veteran has submitted no evidence or testimony to indicate 
why he believes he is entitled to a higher disability rating, 
aside from simply noting that he feels the current evaluation 
does not reflect the current state of his disability.  This 
statement is of no probative value as it provides VA with no 
evidence regarding the Veteran's PTSD symptomatology.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  The Veteran's symptoms associated with 
his service-connected PTSD are occupational and social 
impairment, impaired sleep, diminished interest in 
activities, irritability, hypervigilance and exaggerated 
startle response.  However, such impairment is contemplated 
by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The April 2008 VA examination report indicates 
that the Veteran has maintained full time employment, and 
there is no evidence of frequent periods of hospitalization.  
The rating criteria reasonably describe the Veteran's 
disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board has also considered whether a remand for 
consideration of total disability benefits based on 
individual unemployability is warranted.  The Court has held 
that TDIU is an element of an increased rating claim.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in 
the preceding paragraph, the Veteran has been able to 
maintain full-time employment throughout the pendency of his 
claim.  Since the evidence establishes that the Veteran is 
not unemployable as a result of his service-connected 
disabilities, further consideration of this matter is not 
warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as discussed in 
detail above, the Veteran's PTSD symptomatology has not met 
the criteria for disability ratings in excess of 30 percent 
at any time during the pendency of his claim.  As such, 
staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 30 percent for PTSD must 
be denied.

II.  Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Gastrointestinal Disorder

The Veteran contends that he is entitled to service 
connection for a gastrointestinal (GI) disorder, to include 
acid reflux, hiatal hernia, irritable bowel syndrome (IBS), 
and any other intestinal problem.  The Veteran also contends 
that his GI problems are possibly related to his service-
connected PTSD.  However, the preponderance of the evidence 
of record is against this claim.  Service connection is, 
therefore, not warranted.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered from an acute or chronic GI disorder 
during his military service.  According to the Veteran's 
September 1967 enlistment examination, his abdomen and 
viscera were normal.  The Veteran also denied a history of 
frequent indigestion or stomach, liver or intestinal trouble.  
There was no mention of a stomach or intestinal disorder 
during the Veteran's November 1969 separation examination 
either, and all remaining service treatment records are 
silent as to any GI complaints.  As such, there is no 
evidence of a chronic GI condition during the Veteran's 
military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records fail to suggest 
that the Veteran has suffered from chronic symptomatology of 
a GI condition since his separation from active duty.  
According to an April 2003 treatment note prepared by a 
private physician with the initials D.M., the Veteran denied 
nausea, vomiting, diarrhea, and constipation.  Another 
private record signed by Dr. M and dated August 2007 also 
notes that the Veteran denied nausea, vomiting, abdominal 
pain, diarrhea, or constipation.  The first medical evidence 
of record regarding this disorder is the April 2008 VA 
examination, which is approximately 39 years after the 
Veteran's separation from active duty.  

The Veteran was afforded a VA examination for his claimed GI 
conditions in April 2008.  The Veteran denied ever being 
diagnosed with a hernia during the examination and indicated 
that he had never heard of irritable bowel syndrome.  [the 
Board noted that the Veteran specifically referenced 
"irritable bowel" in his February 2008 claim].  He also 
denied any constipation or diarrhea during this examination.  
The Veteran complained of some gas pains and belching, 
however.  The Veteran reported that pizza and spicy foods 
caused belching and flatus, but it was noted that the Veteran 
did not take any medications to treat these symptoms such as 
H2 blockers or proton pump inhibitors (PPI).  He also denied 
any vomiting, burning sensation, irritation in the esophagus, 
or heartburn.  Physical examination revealed no hernia or 
tenderness to sternal or epigastric areas.  

The examiner concluded that the Veteran did not currently 
have GERD or acid reflux, and there was no clinical evidence 
to suggest that the Veteran had ever received such a 
diagnosis.  The examiner noted that this conclusion was 
supported by the Veteran's symptoms of gas and the fact that 
he did not take any medication to alleviate his symptoms.  
The current diagnosis was flatulence.  The examiner opined 
that the Veteran's abdominal condition was less likely than 
not due to the Veteran's PTSD, diabetes mellitus, or a 
combination of the two.  The examiner noted that while GI 
distress is a common physical symptom of PTSD, there was no 
conclusive evidence to suggest that PTSD was in fact the 
cause of poor health.  This conclusion is supported by the 
opinion offered during the April 2008 VA psychiatric 
examination, which was that the available literature does not 
demonstrate that PTSD causes GERD, acid reflux, or other 
intestinal conditions.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a GI 
disorder.  There is no evidence of a chronic GI disorder 
during the Veteran's military service, and there is no 
evidence of complaints regarding such a disorder until the 
Veteran's claim of February 2008.  In fact, the Veteran 
denied any such symptomatology upon private treatment in 
April 2003 and August 2007.  Finally, the April 2008 VA 
examiner concluded that it was less likely than not that the 
Veteran's GI complaints were secondary to his service 
connected PTSD or diabetes mellitus.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for a GI 
disorder.  

The Board recognizes that the Veteran's representative 
indicated in the June 2008 notice of disagreement that the 
Veteran suffered from chronic constipation.  However, while 
the Veteran may suffer from acute episodes of constipation, 
the preponderance of the evidence demonstrates that this is 
not a chronic condition since the Veteran denied any 
constipation during his April 2008 VA examination.  
Furthermore, the April 2008 VA examiner specifically 
concluded that there was no conclusive causal link between 
PTSD and any GI distress; nor has a disorder manifested by 
constipation been diagnosed.  

The Board has also considered the argument posited by the 
Veteran's representative in the June 2008 notice of 
disagreement.  According to the representative, the Veteran's 
digestive examination was inadequate because it failed to 
provide a diagnosis.  As such, the representative opined that 
the negative nexus opinion had no basis in reality and was 
clearly vindictive.  However, this argument is without merit, 
since the April 2008 VA examiner concluded that there was no 
evidence to support a diagnosis of GERD, acid reflux, or 
irritable bowel syndrome.  All examinations conducted do not 
result in a diagnosis.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a gastrointestinal disorder must be 
denied.

Bilateral Flat Feet

The Veteran contends that he is entitled to service 
connection for a bilateral foot disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not currently have a bilateral foot disorder 
that manifested during, or as a result of, military service.  
Therefore, service connection is not warranted.  

The Veteran's service treatment records do not suggest that 
the Veteran was diagnosed with a chronic foot disorder during 
his active military service.  According to the Veteran's 
September 1967 enlistment examination, the Veteran's feet and 
lower extremities were normal.  The Veteran also denied a 
history of foot trouble in his report of medical history 
associated with this examination.  The Veteran's service 
treatment records demonstrate that the he was found to have 
pes planus bilaterally in July 1968 and that he was provided 
with longitudinal arch supports.  However, there is no 
further evidence of this condition during active military 
service, and the Veteran's November 1969 separation 
examination makes no mention of this condition.  As such, the 
records do not demonstrate that the Veteran suffered from a 
chronic bilateral foot condition during his active military 
service.  [as discussed below, pes planus was not diagnosed, 
including on X-ray, as a result of the April 2008 VA 
examination].  

As previously noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  However, 
medical evidence must relate this chronic symptomatology to 
the Veteran's present condition.  See id.  

The record fails to demonstrate that the Veteran has suffered 
from chronic symptomatology of a bilateral foot disorder 
since his separation from active duty.  The record contains 
no evidence of treatment for a foot condition since the 
Veteran's separation from active duty until his VA 
examination of April 2008.  The claims file contains a number 
of private treatment records from 2001 through 2003, as well 
as records from 2007, but none of these records indicate that 
the Veteran suffered from any foot pain or discomfort.  

The Veteran reported during his April 2008 examination that 
he had not had any follow-up care for pes planus since his 
military service.  Upon examination, the Veteran described 
symptoms of pain, stiffness, fatigability, weakness and lack 
of endurance in both feet.  The Veteran reported being unable 
to stand for more than a few minutes and being unable to walk 
more than a few yards.  The Veteran also reported having a 
flat foot condition prior to his military service, but the 
examiner noted that the Veteran's enlistment examination made 
no mention of such a condition.  The Veteran denied having 
any insoles and denied any current or prior treatment for his 
feet.  Specifically, the Veteran indicated that he had never 
seen a podiatrist.  

X-rays of the feet revealed foreshortening of the left first 
toe that was likely secondary to flexion.  There was also 
evidence of minimal degenerative changes in the right first 
metatarsophalangeal joint and the bilateral sesamoid bones.  
Plantar calcaneal spurs were also noted bilaterally.  The 
examiner assigned a diagnosis of mild degenerative changes to 
the first metatarsophalangeal joint and bilateral sesamoid 
bones.  However, the examiner noted that X-rays revealed no 
pes planus condition, and examination revealed bilateral 
arches on weight bearing and non-weight bearing.  The 
examiner concluded that the Veteran did not suffer from pes 
planus.  Additionally, the examiner concluded that the 
Veteran's current foot disorder was less likely than not due 
to military service.  The examiner based this opinion on the 
lack of in-service evidence of a foot condition, aside from 
the acute record from 1968 that mentioned pes planus, as well 
as the lack of treatment for the Veteran's feet since his 
separation from active duty.  The absence of treatment was 
confirmed by the Veteran upon examination.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
foot disorder.  There is no evidence of a chronic condition 
during military service, and the only mention of foot trouble 
is a single record assigning a diagnosis of flat feet.  There 
is no evidence of any disease or injury to either foot during 
military service and there is no further treatment for a foot 
condition until the Veteran's April 2008 VA examination.  
According to X-rays taken at this time, the Veteran did not 
suffer from pes planus.  The examiner also opined that the 
Veteran's degenerative changes of the feet were less likely 
than not due to military service.  As such, the preponderance 
of the evidence demonstrates that the Veteran is not entitled 
to service connection for a bilateral foot disability.  

The Board has again considered the argument offered by the 
Veteran's representative in the June 2008 notice of 
disagreement.  According to the representative, the Veteran's 
VA examination was wholly inadequate because the examiner 
noted a bilateral foot disorder but failed to provide a 
diagnosis.  As such, the Veteran's representative contended 
that the negative nexus opinion had no basis in reality and 
suggested that the examiner was being "vindictive."  This 
argument lacks merit.  According to the April 2008 VA 
examination, the Veteran suffered mild degenerative changes 
of the first metatarsophalangeal joint and bilateral sesamoid 
bones.  This diagnosis was based on X-rays taken from three 
different views of the Veteran's feet bilaterally.  The 
examiner also noted that X-rays confirmed that the Veteran 
did not currently have pes planus, as well as examination 
revealing bilateral arches on weight bearing as well as non-
weight bearing.  Therefore, the Veteran's representative's 
argument that the VA examination is inadequate for lack of a 
diagnosis is wholly without merit, among other things, as a 
diagnosis was clearly assigned.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral foot disorder must be 
denied.

Tinnitus

The Veteran contends that he is entitled to service 
connection for bilateral tinnitus.  However, as outlined 
below, the preponderance of the evidence demonstrates that 
the Veteran's tinnitus did not manifest during, or as a 
result of, his active military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered from tinnitus during his active military 
service.  The Veteran's service treatment records are silent 
regarding complaints of tinnitus or any other audiometric 
concerns.  The Veteran's November 1969 separation examination 
also fails to make any mention of tinnitus.  As such, there 
is no evidence of a chronic disease or injury in service.  

Again, if there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
he has not suffered from chronic symptomatology since his 
separation from active duty.  The first medical evidence of 
tinnitus is from April 2008 when the Veteran was afforded a 
VA audiometric examination.  The Veteran reported that he 
first noticed his tinnitus approximately five years earlier.  
He was uncertain of what triggered it in the first place.  
This evidence demonstrates that the Veteran is not contending 
that he has suffered from chronic symptomatology since his 
separation from active duty.  The examiner concluded that it 
was not likely that the Veteran's tinnitus was precipitated 
by his military noise exposure because it did not begin until 
many years after his military service.  

Based on the above facts, the Board concludes that the 
preponderance of the evidence demonstrates that the Veteran's 
tinnitus did not manifest during, or as a result of, his 
active military service.  There is no evidence of tinnitus 
during active military service, and the first medical 
evidence of this disorder is approximately 39 years after 
separation from service.  The Veteran himself indicated that 
his tinnitus did not begin until approximately 2003, 
demonstrating that the earliest subjective symptomatology was 
approximately 34 years after active duty.  When considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any subjective or 
objective evidence of tinnitus for approximately 34 years 
after separation from service tends to establish that the 
Veteran has not suffered from chronic symptomatology since 
his separation from active duty.  

The Board has considered the argument posited by the 
Veteran's representative in the June 2008 notice of 
disagreement.  According to the Veteran's representative, an 
attached article from the Journal of the Association for 
Research in Otolaryngology demonstrates that tinnitus can 
have a delayed onset.  Because of this fact, the Veteran's 
representative asserted that the April 2008 VA examiner's 
opinion is incompetent because it failed to consider the 
actual state of medical research.  The Board does not find 
this argument to be persuasive, however.  When reviewing the 
article submitted with the notice of disagreement, the 
conclusion is that the onset of abnormal activity in the 
dorsal cochlear nucleus is slowly developing and continues to 
change over at least the first 4 weeks after exposure.  This 
conclusion in no way supports the Veteran's claim that his 
tinnitus developed between 30 and 40 years after his exposure 
to noise during active service.  Therefore, this article is 
of no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for tinnitus must be denied.

III.  New and Material Evidence - Left Thumb Laceration

Relevant Laws and Regulations

In May 2008, the RO declined the Veteran's request to reopen 
his claim of entitlement to service connection for the 
residuals of a left thumb laceration.  Irrespective of the 
RO's actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen his claim of 
service connection for a left thumb laceration.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was originally denied service connection for the 
residuals of a laceration of the left thumb in a March 2004 
rating decision.  The RO denied this claim because there was 
no evidence of a chronic (residual) disability related to the 
left thumb laceration suffered by the Veteran in-service.  
Therefore, for the evidence to be material in this case, it 
must address these unestablished facts.  

Having reviewed all of the evidence of record, the Board 
notes that the Veteran has submitted no new evidence relating 
to his claimed left thumb disorder.  The Veteran indicated in 
his February 2008 claim to reopen that he injured his left 
thumb during his military service.  However, this fact was 
already well established at the time of the March 2004 
denial.  The Veteran's representative noted in the June 2008 
notice of disagreement that the Veteran intended to submit 
more evidence relating to his left thumb in the future.  
However, VA has yet to receive any evidence pertaining to 
this claimed condition.  In summary, VA has received no new 
evidence since the prior denial of this claim.  The Veteran's 
claim of entitlement to the residuals of a left thumb 
laceration remains denied.  




ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.  

Entitlement to service connection for a gastrointestinal 
condition is denied.  

Entitlement to service connection for a bilateral foot 
disorder is denied.  

Entitlement to service connection for tinnitus is denied.  

New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for the 
residuals of a left thumb laceration remains closed.  

REMAND

Erectile Dysfunction

The Veteran contends that he is entitled to service 
connection for erectile dysfunction, to include as secondary 
to his service-connected diabetes mellitus or PTSD.  However, 
additional evidentiary development is necessary before 
appellate review may proceed on this matter.

Initially, the Board notes that the Veteran's April 2008 VA 
examinations appear to have resulted in conflicting opinions 
regarding the etiology of the Veteran's erectile dysfunction.  
According to the genitourinary examination provided at this 
time, the Veteran's erectile dysfunction was secondary to a 
psychiatric condition, although the specific psychiatric 
condition was not indicated.  However, the April 2008 
psychiatric examiner concluded that the Veteran's erectile 
dysfunction was not secondary to PTSD because the medical 
literature did not demonstrate such a relationship.  As such, 
the record contains two seemingly contradictory medical 
opinions.  

In addition, VA received copies of several medical reports 
from the Veteran in June 2008 indicating that veterans with 
PTSD had a significantly higher rate of sexual dysfunction 
than veterans without PTSD.  While these articles do not in 
and of themselves demonstrate that the Veteran's PTSD is a 
cause of his erectile dysfunction, they do suggest that a 
relationship may be possible.  Since VA did not receive these 
articles until after the April 2008 VA examinations, they 
could not be considered by the VA psychiatrist when making 
his conclusion.  Since the examiner indicated that his 
opinion was based on a lack of medical literature suggesting 
a connection between erectile dysfunction and PTSD, these 
articles could potentially result in a different conclusion.  
As such, a new VA examination is needed in which all of the 
evidence of record, as it currently exists, is considered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify any treatment records pertaining 
to a diagnosis of, or treatment for, 
erectile dysfunction.  If any records are 
identified, they should be obtained and 
incorporated into the claims file.  

2.  Upon completion of the above, the 
Veteran should be afforded a VA 
examination before the appropriate 
specialist to determine the possible 
etiology of his erectile dysfunction.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran suffers from erectile 
dysfunction that is secondary to his 
military service.  In the alternative, the 
examiner should opine whether it is at 
least as likely as not that the erectile 
dysfunction is secondary to the Veteran's 
service-connected PTSD or diabetes 
mellitus.  A complete rationale for all 
opinions offered must be provided and the 
examiner should specifically discuss the 
articles submitted by the Veteran in favor 
of his claim in June 2008, as well as the 
apparently contradictory opinions provided 
during the Veteran's April 2008 VA 
examinations. 

3.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claim.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


